Citation Nr: 0112650	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  99-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The appellant served on active duty from September 1973 to 
June 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama.

The appellant was scheduled to appear at a video conference 
hearing before the Board in November 2000, but he failed to 
appear for his scheduled hearing.  No further action with 
regard to his Board hearing request will be taken at this 
time, however, as he has not explained why he missed his 
November 2000 hearing or requested a new hearing.


FINDING OF FACT

Evidence associated with the claims folder since the prior 
denial in 1975 of service connection for the left knee and 
skin disorder is so significant that it must be considered in 
order to fairly decide the merits of these claims.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claims of entitlement to service connection for the left knee 
and a skin disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a), (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(2000).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1990); see also Evans v. Brown, 9 Vet. App. 273 (1996) 
(question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of claim).

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Evidence is material if it "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans, 9 Vet. App. at 284 (1996).

Entitlement to service connection for the left knee and a 
skin disorder was previously and finally denied by the RO in 
an unappealed rating decision issued in April 1975.  That 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991).  
Evidence submitted in connection with the present appeal 
includes previously unavailable service clinical records 
dated in May-October 1973, which showed treatment for a left 
knee injury at Fort Polk, Louisiana, and VA treatment reports 
dated in 1985-1995, which included an inpatient report dated 
in 1985 that noted that the appellant had dermatitis on the 
thighs, a condition that he originally claimed as the 
service-connected skin disorder.  Based on these reports, 
read together with the balance of the evidence, the Board 
finds that under the more relaxed new and material standard 
set forth under Hodge and its progeny, these claims now 
deserve further consideration on a de novo basis.  On this 
point, the Board must emphasis that the new-and-material-
evidence standard does not require the appellant to prove his 
claim; to the contrary, evidence is new and material if it 
"bears directly and substantially upon the specific matter 
under consideration, . . . and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  In 
this case, the newly assembled evidence satisfies this 
regulatory criteria.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), the Board concludes 
that new and material evidence has been submitted to reopen 
the claims of service connection for the left knee and a skin 
disorder.  However, for the reasons set forth below in the 
REMAND section of this decision, further development of these 
claims is in order.


ORDER

To the extent of the finding that evidence submitted since 
the April 1975 rating decision constitutes new and material 
evidence sufficient to reopen the appellant's claims of 
service connection for the left knee and a skin disorder, the 
appeal is granted.


REMAND

The Board finds that additional development of the record is 
necessary in light of VA's duty-to-assist obligation under 
the newly amended versions of 38 U.S.C.A. §§ 5103A and 
5107(a).  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Based on 
the appellant's statements made in connection with this 
appeal, it appears that additional and more recent VA medical 
records are available.  Specifically, he has identified 
places of treatment as including the VA Outpatient Clinic in 
Mobile, Alabama, and the VA Medical Centers (VAMC) in Biloxi, 
Mississippi, and New Orleans, Louisiana.  Records in the file 
indicate that the RO obtained records from the Mobile clinic 
dated through January 1995.  Pursuant to the VCAA, efforts to 
obtain any additional VA medical records from January 1995 to 
the present must continue until it is documented that the 
records do not exist or that further efforts would be futile.

Further, upon completion of the above, the RO should schedule 
the appellant for medical examinations addressing the nature 
and etiology of the left knee and skin disorders claimed as 
service connected based on a complete review of the evidence 
in the claims file.  In the Board's view, the record does not 
at this time contain sufficient medical evidence to decide 
these claims.  38 U.S.C.A. § 5103A(d)(1) and (2), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the VA 
Outpatient Clinic in Mobile and the VAMCs 
in Biloxi and New Orleans for the purpose 
of obtaining any medical records 
pertaining to treatment provided to the 
appellant dating from January 1995 to the 
present.  All attempts to secure these 
records should be undertaken, to include 
referrals to all potential custodians in 
the event this facility is unable to 
locate these records.  The RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by this 
inquiry, if appropriate.  Efforts to 
obtain these records should be documented 
and any records received in response to 
this request should be associated with 
the claims folder.  All attempts to 
obtain records from this VA medical 
facility which are ultimately 
unsuccessful should be documented in the 
claims folder, and in accordance with the 
VCAA, the RO should notify the appellant 
of the records it was unable to obtain, 
briefly explain the efforts made to 
obtain such records, and describe any 
further action that the RO will take to 
obtain such records, and continue its 
efforts to obtain any records while the 
case is under development on remand until 
it becomes reasonably certain that such 
records cannot be obtained because they 
do not exist or until it becomes 
reasonably certain that further efforts 
to obtain them would be futile.

2.  In addition, the RO should schedule 
the appellant for appropriate VA 
compensation examination(s) for the 
purpose of addressing the nature and 
etiology of the left knee and skin 
disorders for which service connection is 
being sought.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  All necessary 
tests and studies should be conducted, 
and in conjunction with a thorough review 
of the evidence in the claims folder, and 
with the clinical findings noted on 
examination, each examining VA 
physician(s) should determine whether the 
appellant has any diagnosed disorder(s) 
of the left knee and skin, and if so, 
render opinions addressing whether it is 
at least as likely as not that any 
current disability for the disorders 
claimed was incurred in or aggravated 
during the appellant's period of active 
duty military service between September 
1973 and June 1974.  The physician(s) 
should also discuss any other affirmative 
evidence that would indicate that the 
appellant is not suffering from one or 
more of these disorders.  The VA 
physician(s) must fully consider the 
appellant's service medical records, 
including the newly submitted clinical 
records from Fort Polk dated in May-
November 1973, and all post service 
medical evidence, with the purpose of 
reconciling the chronological and 
etiological questions that exist.  
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The report of examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.
The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

3.  The RO should take any other action 
necessary to comply with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
claims with consideration given to all of 
the evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  As noted above, the RO 
must proceed to evaluate these claims de 
novo and on the merits as the Board 
herein has reopened each claim on the 
basis of new and material evidence and 
the VCAA has eliminated the concept of 
well-groundedness.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 


